Title: The Commissioners to John Bondfield, 25 May 1778
From: First Joint Commission at Paris,Adams, John
To: Bondfield, John


     
     Passy, 25 May 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:116. Replying to Bondfield’s letters of 12 (above) and 17 May (not found), the Commissioners’ letter, drafted by Adams, commended Bondfield for his efforts to keep them informed and asked him to send an account of his disbursements and to send future accounts monthly so that the Commissioners could avoid running into debt.
    